UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
AMERICAN TECHNICAL CERAMICS CORP.
and AVX CORPORATION,

                 Plaintiffs,
                                          ORDER
                                          14-CV-6544 (KAM)(GRB)
     -against-

PRESIDIO COMPONENTS, INC.,

              Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiffs American Technical Ceramics Corp. (“ATC”)

and AVX Corporation (“AVX,” and together with ATC, “plaintiffs”)

initiated the instant action by filing a complaint (“Compl.” or

the “complaint,” ECF No. 1) on November 6, 2014, alleging

infringement by defendant Presidio Components, Inc. (“Presidio”

or “defendant”) of the following patents held by plaintiffs:

United States Patent No. 6,144,547 (the “‘547 Patent”), United

States Patent No. 6,337,791 (the “‘791 Patent,” together with

the ‘547 Patent, the “patents-in-suit”), and United States

Patent No. 6,992,879 (the “‘879 Patent”).    (See generally

Compl.; see also Compl. Ex. 1, ECF No. 1-3 (annexing ‘547

Patent, ‘791 Patent, and ‘879 Patent).)

          After motion practice, two rounds of claim

construction by this court, and an inter partes review (“IPR”)

proceeding initiated by Presidio before the Patent Trial and
Appeal Board (“PTAB”) of the U.S. Patent and Trademark Office

(“PTO”), (see ECF No. 74, Joint Motion to Stay at 2), the

remaining claims of infringement before this court concern all

but claim 1 of the ‘791 Patent, and the ‘547 Patent in its

entirety, the ‘879 Patent having been found unpatentable by the

PTAB.   (See ECF No. 126, Summary Judgment Order at 81

(dismissing plaintiffs’ claims for infringement of the ‘879

Patent and of claim 1 of the ‘791 Patent after IPR); ECF No. 79,

First Claim Construction Order dated November 7, 2016; ECF No.

136, Second Claim Construction Order dated November 2, 2018.)

           After the court issued its second claim construction

decision, dated November 2, 2018 and construing the term

“terminations,” the parties submitted a joint status letter

dated November 16, 2018, in which plaintiffs requested a trial

date and defendant requested to supplement its invalidity

contentions as to the ‘547 Patent, exchanged pursuant to this

District’s Local Patent Rules.   (ECF No. 137, Joint Status

Letter dated November 16, 2018 (“JSL”) at 1, 3.)   Additionally,

Presidio requested leave to renew certain portions of its

summary judgment motion, which the court previously denied

without prejudice, pending further claim construction of the

term “terminations.”   (Id. at 3; ECF No. 126, Summary Judgment

Order at 53.)   Having construed “terminations,” (see ECF No.

136, Claim Construction Order at 26), the court found that a


                                 2
genuine dispute of material issues of fact prevented it from

ruling as a matter of law on Presidio’s renewed motion, and thus

denied the motion.   (See Amended Minute Entry dated December 20,

2018.)

           Pending before the court now is Presidio’s request to

supplement its invalidity contentions regarding the ‘547 Patent.

Plaintiffs object, stating that Presidio is estopped from

raising in this proceeding any invalidity ground that it “raised

or reasonably could have raised during [the IPR]” proceeding

challenging the ‘547 Patent, citing 35 U.S.C. § 315(e)(2).    (JSL

at 2.)   Presidio responds by relying on Shaw Industries Group,

Inc. v. Automated Creel Systems, Inc., 817 F.3d 1293 (Fed. Cir.

2016), to argue that because it did not petition the PTAB on the

invalidity grounds it now seeks to amend to its invalidity

contentions, it necessarily could not have raised the grounds

during the IPR and is thus not estopped.   (JSL at 4, 5-6.)

Plaintiffs argue in the alternative that, even if Presidio is

not estopped, it has failed to show good cause to reopen

discovery for the purposes of serving supplemental invalidity

contentions and a supplemental expert invalidity report.

           For the reasons discussed below, the court finds that

defendant is estopped from raising invalidity grounds that it

did not include in its IPR petition to the PTO challenging the

‘547 Patent and, thus, it may not supplement its invalidity


                                 3
contentions or serve a new expert invalidity report.   Given that

Presidio could have, but did not explain why it did not include

the grounds it now seeks to supplement to the invalidity

contentions when it sought IPR, the court need not address

whether Presidio has shown good cause to reopen discovery.

Moreover, the court notes that Presidio’s submissions, to date,

have lacked specifics concerning what new grounds it intended to

raise, and why those grounds were not available to it when it

petitioned for IPR.

          Though the court previously indicated it would issue a

pretrial scheduling order with a trial date, the court currently

has a conflicting criminal trial scheduled for the parties’

requested June 24, 2019 trial date.   (See ECF No. 141, Joint

Letter dated January 24, 2019.)   Should that criminal trial be

rescheduled, the court will inform the parties and they should

be prepared to proceed on June 24, 2019.   However, the parties

should also be prepared for a later trial date, and shall inform

the court of their availability for trial in August 2019 by

joint letter submitted no later than one week from the date of

this Order.

                           DISCUSSION

I.   LEGAL STANDARD

          When deciding issues in a patent case, a district

court applies the law of the circuit in which it sits to non-


                                  4
patent issues and the law of the Federal Circuit to issues of

substantive patent law.    In re Cambridge Biotech Corp., 186 F.3d

1356, 1368 (Fed. Cir. 1999); see also Coconut Grove Pads, Inc.

v. Mich & Mich TGR, Inc., 222 F. Supp. 3d 222, 250 n.6 (E.D.N.Y.

2016).    Federal Circuit law also governs issues that are not

substantive patent law if “the issue pertains to patent law, if

it bears an essential relationship to matters committed to [the]

exclusive control [of the Federal Circuit] by statute, or if it

clearly implicates the jurisprudential responsibilities of [the

Federal Circuit] in a field within its exclusive jurisdiction.”

Midwest Indus., Inc. v. Karavan Trailers, Inc., 175 F.3d 1356,

1359 (Fed. Cir. 1999) (en banc in relevant part) (internal

citations and quotation marks omitted).

          A. Inter Partes Review

            The America Invents Act (“AIA”), Pub. L. No. 112-29,

125 Stat. 284 (2011), introduced IPR as a procedure in which the

PTAB may review the patentability of one or more claims in a

patent.    See generally 35 U.S.C. §§ 311-319.   The IPR process

allows a party to petition the PTO to establish the invalidity

of certain claims in a patent under Sections 102 or 103 of Title

35.   Id. § 311(a)-(b).   Institution of IPR is discretionary, and

the PTAB may decide to institute IPR on all, some, or none of

the petitioned grounds.     35 U.S.C. § 314(a); 37 C.F.R. §

42.108(a) (“[T]he Board may authorize the review to proceed on


                                   5
all or some of the challenged claims and on all or some of the

grounds of unpatentability asserted for each claim.”); id. §

42.108(b) (“At any time prior to institution of [IPR], the Board

may deny some or all grounds for unpatentability for some or all

of the challenged claims.”)   An instituted IPR proceeding is

held before a panel of three administrative judges,    35 U.S.C. §

6(a)-(c), 311, and the panel issues a final written decision,

usually within twelve months, with respect to the patentability

of the patent claims challenged by the petitioner,    id. §

318(a).

          This procedure was enacted with the policy goals of

streamlining the patent process in general and in focusing

patent enforcement litigation, thus limiting costs for all

parties and preserving judicial resources.   SAS Inst., Inc. v.

ComplementSoft, LLC, 825 F.3d 1341, 1357 (Fed. Cir. 2016)

(Newman, J.) (concurring in part, dissenting in part) (“The

America Invents Act was designed—after a decade of hearings and

revisions—to reduce the cost of patent litigation, to resolve

major validity issues in an expert tribunal, and to put an end

to repetitive challenges.”), rev’d on other grounds, SAS Inst.,

Inc. v. Iancu, 138 S.Ct. 1348 (2018).    The legislative history

of § 315(e) indicates that Congress intended IPR to serve as a

complete substitute for litigating the validity of patent claims

in the district court.   See, e.g., Patent Reform Act of 2009:


                                 6
Hearing Before the House Comm. on the Judiciary, 111th Cong. 153

(2009) (statement of Rep. Manzullo) (“It is clearly appropriate

to have an administrative process for challenging patent

validity, but it should exist within a structure that guarantees

a quick—and final—determination.”); Patent Reform: The Future of

American Innovation: Hearing Before the Senate Comm. on the

Judiciary, 110th Cong. 13 (2007) (statement of Jon Dudas,

Director, USPTO) (“[T]he estoppel needs to be quite strong that

says on the second window any issue that you raised or could

have raised you can bring up no place else. That second window,

from the administration’s position, is intended to allow

nothing—a complete alternative to litigation.”); see also

Douglas Dynamics, LLC v. Meyer Prods. LLC, No. 14-CV-886, 2017

U.S. Dist. LEXIS 58773, at *13 (W.D. Wisc. Apr. 18, 2017).

       B. ESTOPPEL

          To give effect to the Congressional goal of reducing

the costs of patent litigation and resolving issues before an

expert patent tribunal, the AIA codified an estoppel provision

meant to prevent an unsuccessful IPR petitioner from later

arguing in a related patent infringement case that a “claim is

invalid on any ground that the petitioner raised or reasonably

could have raised during that [IPR].”   35 U.S.C. § 315(e)(2).

The Federal Circuit ruled in Shaw that this estoppel provision

does not apply to rejected, non-instituted grounds that were


                                7
included   and thus raised in an IPR petition, but never

instituted by the PTAB as part of the IPR.   Shaw Indus. Grp.

Inc., 817 F.3d at 1300.   The court in Shaw did not, however,

address the circumstances presently before the court—when a

litigant seeks to argue invalidity on non-petitioned grounds,

grounds that it never included or raised in its IPR petition in

the first place but reasonably could have.

           In reaching its decision in Shaw, the Federal Circuit

noted that estoppel applies to “any ground that the petitioner

raised or reasonably could have raised during that [IPR],” thus

applying its literal meaning.   Id. (emphasis added).   The

Federal Circuit reasoned that an “IPR does not begin until it is

instituted” by the PTO.   Id.   Therefore, according to the court

in Shaw, a ground that is not instituted by the PTO could not

have been reasonably raised during an IPR, and the petitioner is

not estopped from arguing the ground in a later infringement

action.    Id.; see also In re Cuozzo Speed Technologies, LLC, 793

F.3d 1268, 1272 (Fed. Cir. 2015) (“IPRs proceed in two phases.

In the first phase, the PTO determines whether to institute IPR.

In the second phase, the Board conducts the IPR proceeding and

issues a final decision.” (citations omitted)).   Accordingly,

the court in Shaw held that § 315(e)(2)’s plain language

“prohibit[ed] the application of estoppel” when the petitioner

“did not raise—nor could it have reasonably raised—the


                                  8
[rejected] ground during the IPR.”      Shaw Indus. Grp., Inc., 817

F.3d at 1300 (emphasis in original).

II.   ANALYSIS

           Plaintiffs seek to preclude Presidio from raising new,

non-petitioned prior art references in this action based on

§ 315(e)(2).      Both parties claim that a majority of district

courts that have confronted this issue have applied Shaw as they

argue it should be applied.      The court finds, in any event, that

a majority of district courts applying Federal Circuit precedent

would not control this court’s decision.      Of course, the

reasoning of sister courts are likely to be helpful to this

court in reaching its decision.      Plaintiffs assert that Shaw

should be given a narrow interpretation to apply only to non-

instituted grounds and cite to several district courts that have

so ruled in circumstances similar to those before the court.

(JSL at 2.)      See, e.g., Cobalt Boats, LLC v. Sea Ray Boats,

Inc., No. 15-CV-0021, 2017 U.S. Dist. LEXIS 96909, at *8 (E.D.

Va. June 5, 2017) (concluding that estoppel applies to non-

petitioned grounds); Biscotti Inc. v. Microsoft Corp., No. 13-

CV-1015, 2017 U.S. Dist. LEXIS 144164, at *22-23 (E.D. Tex. May

11, 2017) (applying estoppel to non-petitioned grounds that the

petitioner reasonably could have raised in its IPR petition),

adopted by 2017 U.S. Dist. LEXIS 143675, at *4 (E.D. Tex. June

2, 2017); iLife Techs., Inc. v. Nintendo of Am. Inc., No. 13-CV-


                                    9
4987, 2017 U.S. Dist. LEXIS 87769, at *18-19 (N.D. Tex. May 30,

2017); Network-1 Techs., Inc. v. Alcatel-Lucent USA, Inc., No.

11-CV-492,   2017 U.S. Dist. LEXIS 178857, at *10-11 (E.D. Tex.

Oct. 27, 2017); Parallel Networks Licensing, LLC v. IBM Corp.,

No. 13-CV-2072, 2017 U.S. Dist. LEXIS 28461, at *27-30 (D. Del.

Feb. 22, 2017); Oil-Dri Corp. of Am. v. Nestle Purina Petcare

Co., No. 15-CV-1067, 2017 U.S. Dist. LEXIS 121102, at *17-27

(N.D. Ill. Aug. 2, 2017); Douglas Dynamics, 2017 U.S. Dist.

LEXIS 58773, at *11-13.

          Courts that have found Shaw applies only to non-

instituted grounds, that is, courts that have estopped a

petitioner from asserting invalidity grounds the petitioner did

not, but could have petitioned for IPR, focus on the policy

goals animating the IPR process and the estoppel provision.

See, e.g., Network-1 Techs., 2017 U.S. Dist. LEXIS 178857, at *7

(“Limiting estoppel . . . would frustrate the litigation

efficiencies the America Invents Act was designed to produce.”);

Douglas Dynamics, 2017 U.S. Dist. LEXIS 58773, at *13 (“This

interpretation respects the statutory language and it is

consistent with the legislative history, which clearly suggests

that Congress intended IPR to serve as a complete substitute for

litigating validity in the district court.”).   Some of those

courts have reasoned that not estopping a party would allow “a

second bite at the apple” and would negate any time or cost


                                10
savings intended to be generated by the IPR process.     Parallel

Networks Licensing, 2017 U.S. Dist. LEXIS 28461, at *30;     Cobalt

Boats, 2017 U.S. Dist. LEXIS 96909, at *8-9 (“It would waste

this Court’s time to allow a stay for a year during IPR

proceedings and then review invalidity arguments that Defendants

could (and perhaps should) have raised in their IPR petition.”).

          Defendant responds by citing to several courts that

have extended the Federal Circuit’s literal reading of 35 U.S.C.

§ 315(e)(2) in Shaw, and thus permitted a petitioner to raise

non-petitioned grounds that were accordingly not among the

grounds on which the PTAB instituted IPR.   See, e.g.,

Intellectual Ventures I LLC v. Toshiba Corp., 221 F. Supp. 3d

534, 553-54 (D. Del. 2016) (applying Shaw to non-petitioned

grounds but noting that such a result “confounds the very

purpose of this parallel administrative proceeding”);

Koninklijke Philips N.V. v. Wangs All. Corp., No. 14-CV-12298

2018 WL 283893, at *4 (D. Mass. Jan. 2, 2018) (“The broader

reading of the estoppel provision is foreclosed by Shaw.”);

Finjan, Inc. v. Blue Coat Sys., LLC, 283 F. Supp. 3d 839, 856-57

(N.D. Cal. 2017); see also Verinata Health, Inc. v. Ariosa

Diagnostics, Inc., No. 12-CV-5501, 2017 WL 235048, at *3 (N.D.

Cal. Jan. 19, 2017) (collecting cases).   Cf. HP Inc. v. MPHJ

Tech. Invs., LLC, 817 F.3d 1339, 1347 (Fed. Cir. 2016) (holding

estoppel provision in 35 U.S.C. § 315(e)(1), with identical


                               11
“raised or reasonably could have raised during the [IPR]”

language, did not apply to non-instituted grounds).           1


            The court finds that Shaw does not foreclose

plaintiffs’ position that non-petitioned grounds are subject to

§ 315(e)(2)’s estoppel provision.         Indeed, Shaw dealt only with

petitioned but non-instituted grounds, and the Federal Circuit

has not considered estoppel for non-petitioned grounds. See Oil-

Dri Corp. of Am., 2017 U.S. Dist. LEXIS 121102, at *19 (“Shaw .

. . focused on noninstituted grounds rather than nonpetitioned

grounds . . . [t]hus, there is no binding case that is directly

on point.”)    Although Shaw’s reasoning has been extended by some

district courts to non-petitioned grounds because non-petitioned

grounds literally could not have been raised during IPR, for

this court to so hold would render the estoppel provision

meaningless.    See Cobalt Boats, 2017 U.S. Dist. LEXIS 96909, at

*8 (“[T]he broad reading of Shaw renders the IPR estoppel

provisions essentially meaningless because parties may pursue

two rounds of invalidity arguments as long as they carefully

craft their IPR petition.”);        cf. Intellectual Ventures I, 221

F. Supp. 3d 534, 553-54 (“Although extending the [Federal


1     The PTAB similarly takes this approach when considering successive IPR
petitions under 35 U.S.C. § 315(e)(1). Great W. Cas. Co. v. Intellectual
Ventures II LLC, IPR No. 2016-01534, Paper No. 13, at 10, 11-14 (PTAB Feb.
15, 2017) (“[T]he Board’s determination not to institute an [IPR] . . . is
not a final written decision . . . and thereby does not trigger the estoppel
provisions under 35 U.S.C. [§] 315(e).”)



                                     12
Circuit’s] logic [in Shaw] to prior art references that were

never presented to the PTAB at all (despite their public nature)

confounds the very purpose of this parallel administrative

proceeding, the court cannot divine a reasoned way around the

Federal Circuit’s interpretation in Shaw.”), reconsideration

denied, 2017 WL 107980, at *1 (D. Del. Jan. 11, 2017).

          Although various district courts have ruled in a

manner favorable to either parties’ positions, given the dearth

of guidance from the Federal Circuit, this court finds

persuasive the reasoning in Milwaukee Electric Tool, Corp. v.

Snap-On Inc., 271 F. Supp. 3d 990 (E.D. Wisc. 2017), and Oil Dri

Corp. of America.

          The court in Milwaukee Electric Tool sought to

preserve some of the policy goals supporting the creation of IPR

in holding “that a petitioner is estopped from asserting

invalidity contentions based on prior art that it could

reasonably have included in its IPR petition but did not.”

Milwaukee Elec. Tool, 271 F. Supp. 3d at 1029.   The court

explained that a petitioner who raises grounds that are not

instituted, “to no fault of its own,” has not had a full hearing

on the merits of its invalidity contentions.   Id. (quoting Oil-

Dri Corp. of Am., 2017 U.S. Dist. LEXIS 121102, at *23); see

also Verinata Health, Inc., 2017 WL 235048, at *3 (“Indeed,

limiting IPR estoppel to grounds actually instituted ensures


                               13
that estoppel applies only to those arguments, or potential

arguments, that received (or reasonably could have received)

proper judicial attention.”)    Conversely, a petitioner that

chooses not to raise certain invalidity grounds in its IPR

petition only has itself to blame.    See Oil-Dri Corp. of Am.,

2017 U.S. Dist. LEXIS 121102, at *26 (“[T]he fairness and due

process concerns that arise in the context of noninstituted

grounds . . . do not exist in the context of nonpetitioned

grounds.”)   The Milwaukee Electric Tool court concluded that a

petitioner is subject to IPR estoppel when it fails to raise

those grounds it “reasonably could have raised” in its IPR

petition.    Milwaukee Elec. Tool, 271 F. Supp. 3d at 1029; see

also Oil-Dri Corp. of Am., 2017 U.S. Dist. LEXIS 121102, at *22-

23 (“[I]f a party does not include an invalidity ground in its

petition that it reasonably could have included, it necessarily

has not raised a ground that it ‘reasonably could have raised

during [that IPR].’”)

            Presidio’s view of § 315(e)(2) would only trigger

estoppel in the odd situation when a petitioner raises a ground

in a petition, the PTAB subsequently institutes IPR on that

ground, the petitioner then chooses not to argue invalidity on

that ground during the IPR, but once again changes course to

raise that invalidity ground in federal court.    Such a

capricious strategy is hard to fathom, and indeed warrants


                                 14
estoppel, but is hardly the only inefficiency the AIA and IPR

intended to counter.     See Oil-Dri Corp. of Am., 2017 U.S. Dist.

LEXIS 121102 at *23-24 (“The Court has difficulty understanding

why a party would pursue such a strategy.”)    As the court in

Oil-Dri Corp. of America reasoned, the policy goals driving the

creation of the IPR process support a broader interpretation of

the estoppel provision of § 315 as the narrow interpretation

“invites parties to take ‘a second bite at the apple’” and would

“hardly promote[] efficiency or reduce[] the burden on federal

courts.”   Id. at *25.

           This court agrees with the Milwaukee Electric Tool and

Oil-Dri Corp. of America courts, and thus holds that Presidio is

barred by the estoppel provision of § 315 and, thus, may not

supplement its invalidity contentions to raise grounds that it

reasonably could have raised in its IPR petition challenging the

‘547 Patent.   When a party chooses to seek IPR, but only on

certain grounds, that choice comes with consequences, notably

the risk of estoppel under § 315(e)(2).    See iLife Techs., 2017

U.S. Dist. LEXIS 87769, at *18-19 (“[Defendant] should have

presented ‘all of its best evidence.’ . . . ‘In exchange for the

expedited adjudication of its best case,’ [defendant]

surrendered the right to judicial review of its secondary

grounds for invalidity.’” (quoting Douglas Dynamics, 2017 U.S.

Dist. LEXIS 58773, at *5)).    Accordingly, the court declines to


                                  15
reopen discovery so that Presidio can serve new invalidity

contentions on grounds that it could have, but chose not to,

raise in its IPR petition challenging the ‘547 Patent.

                            CONCLUSION

          For the foregoing reasons, the court denies Presidio’s

request to supplement its invalidity contentions and serve a

revised expert invalidity report.

SO ORDERED.

Dated: January 30, 2019
       Brooklyn, New York

                              _________/s/    _______
                              HON. KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York




                                16
